                                          Case 5:18-cv-07597-BLF Document 201 Filed 11/13/20 Page 1 of 3




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     JERI CONNOR,                                       Case No. 18-cv-07597-BLF
                                   8                      Plaintiff,
                                                                                            ORDER GRANTING QUORA'S
                                   9                v.                                      MOTION TO FILE DOCUMENTS
                                                                                            UNDER SEAL
                                  10     QUORA, INC.,
                                                                                            [Re: ECF 190]
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Defendant Quora’s motion to file under seal certain portions of a

                                  14   transcript submitted in support of its opposition to Plaintiff’s motion for relief from nondispositive

                                  15   pretrial order of the magistrate judge, see ECF 189, and a privilege log. See Mot., ECF 190.

                                  16   Plaintiff Jeri Connor did not file an opposition. For the reasons stated below, Defendant’s motion

                                  17   is GRANTED.

                                  18           I.        LEGAL STANDARD

                                  19           “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  20   and documents, including judicial records and documents.’” Kamakana v. City and County of

                                  21   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  22   U.S. 589, 597 n.7 (1978)). Consequently, filings that are “more than tangentially related to the

                                  23   merits of a case” may be sealed only upon a showing of “compelling reasons” for sealing. Ctr. for

                                  24   Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016). Filings that are only

                                  25   tangentially related to the merits may be sealed upon a lesser showing of “good cause.” Id. at

                                  26   1097.

                                  27           Sealing motions filed in this district also must be “narrowly tailored to seek sealing only of

                                  28   sealable material, and must conform with Civil L.R. 79-5(d).” Civil L.R. 79-5(b). Under Civil
                                          Case 5:18-cv-07597-BLF Document 201 Filed 11/13/20 Page 2 of 3




                                   1   Local Rule 79-6(d), the submitting party must attach a “proposed order that is narrowly tailored to

                                   2   seal only the sealable material” which “lists in table format each document or portion thereof that

                                   3   is sought to be sealed.” In addition, a party moving to seal a document in whole or in part must file

                                   4   a declaration establishing that the identified material is “sealable.” Civ. L.R. 79-5(d)(1)(A).

                                   5   “Reference to a stipulation or protective order that allows a party to designate certain documents

                                   6   as confidential is not sufficient to establish that a document, or portions thereof, are sealable.” Id.

                                   7          II.     DISCUSSION

                                   8          Documents containing commercially sensitive information have been held sealable in this

                                   9   Circuit. See, e.g., In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (sealing exhibit

                                  10   containing trade secrets and adopting definition of trade secret as “any formula, pattern, device or

                                  11   compilation of information which is used in one’s business, and which gives him an opportunity to

                                  12   obtain an advantage over competitors who do not know or use it”). The Court has reviewed
Northern District of California
 United States District Court




                                  13   Defendant’s sealing motion and the declaration submitted in support thereof. The Court finds that

                                  14   Defendant has articulated compelling reasons to seal certain portions of the transcript and

                                  15   privilege log. The proposed redactions are generally narrowly tailored. The Court’s rulings on the

                                  16   sealing request is set forth in the table below.

                                  17    ECF No.       Document to be Sealed                   Result                  Reasoning
                                        189-3         Tr. of Griffin Dep.                     GRANTED as to the       This document
                                  18
                                                                                              portions of the         contains
                                  19                                                          document highlighted    commercially
                                                                                              at:                     sensitive and non-
                                  20                                                          28:1-25;                public information.
                                                                                              42:1-18;                Decl. of Rebekah S.
                                  21                                                          49:1-23;                Guyon (“Guyon
                                                                                              50:9-25;                Decl.”) ¶ 2, ECF 190-
                                  22
                                                                                              51:6-25;                2. Additionally, it
                                  23                                                          52:1-25;                contains information
                                                                                              58:1-5; 11-16; 19-22;   regarding Quora’s
                                  24                                                          95:1-13; 22-25          investigation into the
                                                                                                                      data breach incident
                                  25                                                                                  that could be used by
                                                                                                                      a bad actor to exploit
                                  26
                                                                                                                      and breach Quora’s
                                  27                                                                                  systems. Decl. of Zhe
                                                                                                                      Fu (“Fu Decl.”) ¶ 5,
                                  28                                                                                  ECF 190-1.
                                                                                          2
                                          Case 5:18-cv-07597-BLF Document 201 Filed 11/13/20 Page 3 of 3




                                        188-1          Privilege Log                       GRANTED as to the     This document
                                   1                                                       all material in       reflects how Quora
                                   2                                                       columns titled,       pursued its internal
                                                                                           “Recipients,”         investigation of the
                                   3                                                       “Authors,”            data breach at the
                                                                                           “Document             direction of counsel
                                   4                                                       Descriptions, and     and contains non-
                                                                                           Privilege Claimed”    public personal
                                   5
                                                                                                                 information of dozens
                                   6                                                                             of individuals
                                                                                                                 associated with the
                                   7                                                                             investigation of the
                                                                                                                 data breach. Guyon
                                   8                                                                             Decl. ¶ 3. This non-
                                                                                                                 public information
                                   9
                                                                                                                 could be used by a
                                  10                                                                             bad actor to harm
                                                                                                                 Quora by revealing
                                  11                                                                             how it conducted its
                                                                                                                 investigation. Id.
                                  12
Northern District of California
 United States District Court




                                  13
                                                III.      ORDER
                                  14
                                                For the reasons set forth herein, the Court GRANTS Defendant’s administrative motion to
                                  15
                                       file under seal.
                                  16
                                                IT IS SO ORDERED.
                                  17

                                  18
                                       Dated: November 13, 2020
                                  19
                                                                                      ______________________________________
                                  20                                                  BETH LABSON FREEMAN
                                                                                      United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
